DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “a Al-Fe-V-Si metal alloy” in the third line of claim 1 should be “an Al-Fe-V-Si metal alloy”.  Appropriate correction is required.

Claim Interpretation
The specific activity encompassed by the step of “using a chemical vapor deposition process” in claim 1 will be interpreted as requiring manipulation the action “coating the plurality of powder particles with a coating of silicon” recited in claim 1 by some chemical vapor deposition process because a chemical vapor deposition process by definition applies a layer of material to a some substrate, thereby performing a coating process. 
The specific activity encompassed by the step “using the powder bed additive manufacturing apparatus” recited in claim 1 will be interpreted as “manufacturing the article in accordance with the loaded three-dimensional model in a layer-by-layer manner with the supplied coated metal alloy” by operating the powder bed manufacturing apparatus because an additive manufacturing apparatus manufactures an article in carrying out its intended use. 
Each of claims 5-9 contains quantities modified by “about”. The specification does not provide specific numerical bounds as to how “about” is to be interpreted; therefore, in order to definitively establish a range of specific activity covered by limitations modified by “about”  the terms modified by “about” in each of claims 5-9 will be interpreted as encompassing ±10% of the recited numerical value. An interpretation is necessary to establish clear, objective bounds on the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coated metal alloy" in lines 7-8 and “the supplied coated metal alloy” in line 11. There is insufficient antecedent basis for these limitations in the claim. Claim 1 requires that an alloy is provided in powdered form comprising particles and coating the particles, but the recitation of coating the particles does not actually require coating the entirety of the recited alloy in powdered form, just the fraction of the alloy in powdered form encompassed by the recited particles.
Claims 2-10 are rejected under 35 USC 112(b) because they depend on claim 1. 
Regarding claims 5 and 6, it is not clear to which measure of grain sizes “powder particles are characterized by a grain size range of about 5 to about 22 microns” (claim 5) and “powder particles are characterized by a grain size of about 10 to about 17 microns” (claim 6) refer because both claim 5 and 6 further recite the more well-understood d50 sizes. Any measurement of powder grain size is to an extent an average as no particle can physically be morphologically perfectly spherical. Note that paragraph [0027] of the specification as filed indicates that grains are “assumed” spherical for the purposes of measuring grain size, but it does not disclose how particles are measured. Further the d50 values which are claimed are 
Regarding the limitation “increases a Si content of the Al-Fe-V-Si metal alloy to from about 2.2 wt.-% to about 2.8 wt.-%” in claim 7 and “increases a Si content of the Al-Fe-V-Si metal alloy to from about 2.4 wt.-% to about 2.6 wt.-%” in claim 8, it is not clear if the numerical ranges recite the amounts of Si before and after the increase, the change in Si content of the Al-Fe-V-Si metal alloy or the Si content of the of the Al-Fe-V-Si metal alloy once the amount of Si has increased. For example it is not clear if claim 7 requires about 2.2 wt.-% Si before the increase and about 2.8 wt.-% after the increase, if the change itself is some value in the range 2.2-2.8 wt-%, or if claim 7 requires the increase in Si result in 2.2-2.8 wt-% Si. If numerical values are intended to recite the beginning and end points of Si increase, it is not clear how claim 8 can incorporate all limitations of claim 7 on which claim 8 depends.
The term “all around the powder particles” in the last lime of claim 9 is a relative term which renders the claim indefinite. The term “all around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the specification to what extent the coating must cover in order to be considered “all around” or what vicinity is covered by “all around”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey (US 9267189) in view of She (US 20160215390). Godfrey is cited in the IDS dated January 14, 2021, and She is cited in the IDS dated July 6, 2020.
Regarding claim 1, Godfrey discloses a method for manufacturing an article (dispersion-strengthened aluminum alloy component column 1 lines 56-58). Godfrey discloses providing a three-dimensional computer model of the article (Fig. 2 “In a first step 210, a model, such as a 
Godfrey does not disclose coating the plurality of powder particles with a coating of silicon using a chemical vapor deposition process.
She teaches processing metallic powder particles [0002] with the goal of improving additive manufacturing of aluminum alloy powder [0006]. She teaches coating aluminum alloy powder particles [0007], [0009], [0033] with a coating of silicon [0037], [0047-48]. She teaches that the deposition occurs by decomposing precursor gas in a reactor ([0047-48], Fig. 2) thereby teaching using a chemical vapor deposition process. She teaches that a significant challenge in laser additive manufacturing of certain alloy powders, specifically aluminum is the high degree to which energy in the form of light waves within a laser beam are reflected away from the alloy powder [0004] which results in the energy of the reflected light failing to appreciably contribute to the additive process [0004], and that it may not be possible to sufficiently increase the intensity of existing laser equipment to overcome the reflectance issue [0004]. She teaches that adding silicon to Al alloy powder so that permits the powder to be a viable candidate for additive manufacturing in that reflectance is not an issue [0047]. She further teaches that the coating prevents adsorption of moisture [0049] and that alloy powders adsorbed with water moisture 
Both Godfrey and She teach additively manufacturing with aluminum alloy particles. The processes disclosed by Godfrey require a laser (column 1 lines 45-55, column 5 lines 10-28).
It would have been obvious for one of ordinary skill in the art to coat the plurality of aluminum powder particles disclosed by Godfrey with a coating of silicon using a chemical vapor deposition process because She teaches that coating aluminum alloy particles with a coating of silicon using a chemical vapor deposition process overcomes reflectivity and moisture problems encountered in the very additive manufacturing process disclosed by Godfrey. As She teaches depositing silicon on the feed powder for additive manufacturing [0047-48], the combination of Godfrey in view of She would result in supplying coated alloy particles and manufacturing with the coated alloy particles.
Regarding claim 2, Godfrey discloses a preference for Al-8009 (column 3 lines 55-60, column 4 lines 8-12).
Regarding claim 3, Godfrey discloses the article comprises a gas turbine engine component (column 2 lines 46-50, column 3 lines 5-11).
Regarding claims 5 and 6, Godfrey does not disclose a size of the powder particles, but She teaches that substantially all powder particles in the additive manufacturing process have a size “x”, and that the size is from 1 to 150 microns [0033]. The particles disclosed by Godfrey must necessarily have some size. It would have been obvious for one of ordinary skill in the art to size the particles in the process disclosed by Godfrey to within the range taught by She for preparing aluminum alloy particles for additive manufacturing [0033]. The range taught by She encompasses the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Note that claim 1 recites “a Al-Fe-V-Si metal alloy in powdered form comprising a plurality of powder particles” (emphasis added); therefore, the claimed Al-Fe-V-Si is open to elements that are not recited 
Regarding claims 7-9, She deliberately controls both the amount of Si increased by the chemical deposition process and the deposition thickness in order to control the amount of Si in the alloy and that such control of Si deposited overcomes the reflective problem encountered in additively manufacturing Al [0047], and She shows that amounts over 1.4% Si can be added (Fig. 3). She thereby establishes the amount of Si increased by the chemical vapor deposition process and the deposition thickness as variables which affect the results of overcoming the reflective problem of additively manufacturing aluminum [0047]. Considering She teaches varying the amount of Si and deposition thickness to affect the ability to overcome reflective property [0047], one of ordinary skill in the art would have arrived at the Si increase in claims 7 and 8 and the percentage of the deposited layer of claim 9 as the results of routine optimization. See MPEP 2144.05(II).  She teaches that the reaction gas fluidizes the particles [0045-47] which would flow the reaction gas and thereby deposit “all around” the particles to some extent.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey (US 9267189) in view of She (US 20160215390) as applied to claims 1 and 3 above, and further in view of Hrdlichka (US 20150369372). 
Regarding claim 4, Godfrey discloses that the process is useful for producing gas turbine engine components (column 2 lines 46-50, column 3 lines 5-11), but Godfrey does not specify which gas turbine engine components are manufactured.
Hrdlichka teaches valve components with improved thermal characteristics [0002]. Hrdlichka teaches forming the valve components from metal alloy powder [0044-46], particularly 
Both Godfrey and Hrdlichka teach producing gas turbine engine components from type 8009 aluminum alloy powder. 
The gas turbine engine component to which Godrey refers (column 2 lines 46-50, column 3 lines 5-11) must necessarily be some gas turbine engine component. Given Hrdlichka teaches that Hrdlichka teaches that 8009 aluminum alloy is appropriate for a bleed vane, it would have been obvious for one of ordinary skill in the art to use the process disclosed by Godfrey to produce a bleed vane for a gas turbine engine.
Regarding claims 10, Godfrey discloses subjecting the manufactured component to finishing treatment (Fig. 2), and that prior art manufacturing processes include hot isostatic pressing steps (column 4 lines 1-5), but Godfrey does not disclose hot isostatic pressing the component manufactured in the additively manufacturing process. In addition to the alloy ribbon process to which Godfrey alludes, Hrdlichka teaches that hot isostatic pressing for shaping powder components of the alloy [0051]. Considering Godfrey teaches further finish processing, some further processing must be necessary in order to shape the bleed valves disclosed by Godfrey in view of She and Hrdlichka as applied to claim 4 above. It would have been obvious to one of ordinary skill in the art in view of Hrdlichka that such further processing comprise hot isostatic pressing because Hrdlichka teaches hot isostatic pressing as effective for shaping such powder metallurgical alloy components as those disclosed by Godfrey.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN P. O'KEEFE/            Examiner, Art Unit 1738             
                                                                                                                                                                               /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736